Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This Agreement is made as of May 21, 2008 between Barton Incorporated, a Delaware corporation (“Barton”), Constellation Brands, Inc., a Delaware Corporation (“Constellation”), and Alexander L. Berk (“Executive”). Executive has contributed substantially to the growth and success of Barton, which is a wholly-owned subsidiary of Constellation.Accordingly, Barton and Constellation desire to retain Executive’s services as set forth in the Agreement and to provide the necessary consideration to assure such services. Barton and Executive therefore agree as follows: 1.Employment.Barton hereby employs Executive as its President and Chief Executive Officer or in such other senior executive position as Barton or Constellation and Executive shall mutually agree upon.Executive hereby accepts the employment specified herein, agrees to perform, in good faith, the duties, consistent with his position, to abide by the terms and conditions described in this Agreement and to devote his full working time and best efforts to Barton and its affiliates.(As used in this Agreement, the phrases “Barton and its affiliates” and “Barton or any affiliate of Barton” shall include Constellation and its affiliates.)These obligations shall not restrict Executive from engaging in customary activities as a director or trustee of other business or not-for-profit organizations so long as such activities, in the reasonable opinion of Constellation or its Board of Directors, do not materially interfere with the performance of Executive’s responsibilities under this Agreement or create a real or apparent conflict of interests. 2.Term of Employment.The term of employment under this Agreement shall commence on the date set forth above and shall expire on February 28, 2011, provided that on February 28, 2011, and on each subsequent anniversary thereof, the term shall automatically be extended by the parties for an additional one-year period, until Barton gives Executive notice, not less than 180 days prior to February 28, 2011, or an anniversary thereof, of a decision not to extend the Agreement for an additional one-year period. 3.Compensation.During the term of Executive’s employment, Barton shall pay him a base salary at the rate of $651,460 per annum or such greater amount as the Human Resources Committee of the Board of Constellation shall determine (“Base Salary”).Such Base Salary shall be payable in accordance with Barton’s standard payroll practices for senior executives.Barton may pay Executive a bonus in such amount and at such time or times as the Human Resources Committee of the Board of Constellation shall determine.(Executive and Barton acknowledge that, for so long as Executive serves as an “executive officer” of the Company, the Human Resources Committee of the Board of Constellation is responsible for annually reviewing and, as appropriate, approving or recommending that the Board of Constellation approve each element of Executive’s compensation, including salary, bonus, benefits and perquisites.) 4.Reimbursement for Expenses/Benefits.Executive shall be expected to incur various reasonable business expenses customarily incurred by persons holding like positions, including but not limited to traveling, entertainment and similar expenses incurred for the benefit of Barton or Constellation.Barton shall reimburse Executive for such expenses from time to time, at Executive’s request, and Executive shall account to Barton for such expenses.Executive shall participate in such benefit plans that are generally made available to all executives of
